HARDIN, P. J.
Appellant’s learned counsel contends that the evidence was insufficient to warrant the submission of the question of the defendant’s negligence to the jury. Plaintiff, when injured, was driving an omnibus from the depot towards the hotel, about 6 o’clock in the morning of the 9th of June, 1888, and while crossing the tracks of the defendant, where they intersect Water street in the city of Elmira, the approaching train of the defendant collided with the omnibus, and caused the plaintiff to receive the injuries of which he complains. There are some buildings which obstructed a person’s view while passing down Water street from the west, until within about 15 feet of the east-bound track, and the defendant has a bridge, built in spans, with iron girders, over the river, through which bridge the trains of the defendant pass on approaching Water street, and a person in order to observe an approaching train from the east is required to be very near the tracks of the defendant. At the time the injury occurred, there was no flagman at the crossing, nor were the gates operated. It appears by the evidence that the plaintiff stopped his team, and looked and listened, and did not discover any train, and he started on, and was struck by the train approaching on the west-bound track. There was some evidence tending to indicate that the train was running at a high rate of speed. The witness Parker (at folio 109) says, in speaking of the speed, that it was “between 45 and 50 miles an hour” when it passed him, and that he stood in the lane between Henry and Hudson streets, about 100 feet from the railroad track. Chalker, who was with the plaintiff at the time of the collision, riding on the *746steps of the Rathbun omnibus, says: “The train was running rapidly.” The witness Tubbs, who saw the accident, says the train was “running rapidly.” The witness Rancher, who was near the corner of Main and Water streets when the accident odcurred, testified that the train “was going very rapidly. * * * When I say the train was running very rapidly, I mean very fast I mean, I don’t know how many miles an hour, but more rapidly than I have seen trains run through that crossing.” The policeman, Powell,, testified'that the train was moving very rapidly. ' The witness Fitch testified that he saw the accident, and that the train was “going so-fast it could not stop quick.” There was evidence given tending to show that, at the time, and prior to the accident, the bell was not rung or the whistle sounded. The plaintiff testified: “I didn’t hear the bell ringing. All I mean to say is that I didn’t hear any bell. I didn’t hear any train at all, until it came out the end of the bridge, and I saw it, and no whistle.” The witness Houts, who had turned down Water street, and who saw the train strike the plaintiff’s omnibus, says: “I didn’t hear the train coming up to the time that it struck him. Then they rang the bell. I heard no whistle blown. I saw the train strike the bus. I should say the train was-running very rapidly. It struck the bus in the rear.” The witness Parker says he heard the train blow Henry street, and adds: “What I mean to say is, the bell was not ringing when it passed me. I was two blocks from the railroad bridge at the time the train passed me, over 1,200 feet south of the bridge. I was going in the direction of the train.” The witness Chalker testified: “I didn’t hear the bell or anything else.” The witness He Groat testified that he was on the east side of the railroad, near the space going down-under the bridge, in front of Tuch & Taylor’s store, and that he saw the bus coming down Water street, and that he stopped there and looked on the bridge. The witness adds: “I heard no bell rung or whistle blown on the train as it came along over the bridge. I stood there listening. There was no bell rung on the bridge.”The witness Tubbs testified that he saw the plaintiff drive down to the crossing, within a short distance of the track, and that he stopped and looked both ways to see if he could see a train, and not seeing any, he started on, and the horse had got on the west-bound track. The witness adds: “And I saw the train coming out of the bridge. * * * When I stood there looking at the bus, I didn’t hear any train of cars coming, or see any. * * * It was very foggy on the bridge that morning. The fog hid the approach of the train coming over the bridge from my view, about halfway across-the bridge, I should think.” The police officer, Powell, testified: “I heard nothing but the crash of the bus; didn’t hear any bell rung or whistle blown.” And this witness adds that it was very foggy on the bridge. The witness Fitch, who saw the crash, testified: “I heard no whistle blown or bell rung.” In contradiction of the evidence offered by the plaintiff on the subject of the ringing of the bell or sounding of the whistle, defendant called its engineer and Glark, the fireman, who testified that he himself rung the bell;, and also produced the testimony of Mosher, the brakeman, who testi*747fled he heard the bell ringing; and also the testimony of Shirley and of Shepard and of Buckley. And when their evidence is looked into, it is found to be in opposition to, and in contradiction of, the testimony offered by the plaintiff on the subject of whether the bell rung or whistle sounded. The rule laid down in Culhane v. Railroad Co., 60 N. Y. 133, was reviewed and explained in Greany v. Railroad Co., 101 N. Y. 419, 5 N. E. 425. According to the doctrine laid down in the Greany Case, we think the trial judge was correct in receiving the evidence produced by the plaintiff tending to show that the bell was not rung or the whistle sounded; and that after the evidence contradicting the testimony of the plaintiff’s witnesses was received, the trial judge committed no error in holding that a question of fact was presented for the consideration of the jury in respect to whether the bell was rung or whistle sounded, and reasonable precaution taken by the defendant, on the occasion of the injuries occurring. Where similar conflicting evidence was made the subject of review in Greany v. Railroad Co., 101 N. Y. 423, 5 N. E. 425, in the course of the opinion therein delivered by Danforth, J., it was said: “A jury must ascertain. An appellate court cannot say that the testimony of either should be rejected. Nor should a trial judge be required to determine its weight, or the fact which it did or did not ascertain, if it has any legal effect.” In the course of the charge, the trial judge carefully presented the questions of fact, as they were developed by the evidence, in respect to the defendant’s negligence, to the jury, in .as favorable language as, in our opinion, the defendant was entitled to have employed.
It is contended by the appellant that “there is certainly sufficient proof of the plaintiff’s contributory negligence to bar his recovery, as a matter of law.” It is apparent from the evidence that he was “very thoroughly familiar with all the dangers and circumstances of the crossing, and of the manner in which it was operated.” However, upon looking into his testimony, and the testimony of the witnesses who detailed the facts and circumstances attending the collision, we are of the opinion that the question of whether the plaintiff exercised reasonable care and caution in approaching the tracks at the time of the injuries was a question for the jury to determine. In the case of Greany v. Railroad Co., supra, it was said that, although a party is bound to make all reasonable efforts to see, when approaching a crossing, that a careful, prudent man would make in like circumstances, “his failure to see an approaching train does not of itself discharge the company from liability for negligence on its part in omitting the statutory signal.” And in the course of the opinion it was said: “It would be error for a trial court to grant a nonsuit, if by any allowable deduction from the facts proved a cause of action might be sustained by the plaintiff; and, when such ruling has been upheld by reason of the contributory negligence of the person injured, it appeared that such negligence was conclusively established by evidence which left nothing either of inference or of fact in doubt or to be settled by a jury,”—citing Massoth v. Canal Co., 64 N. Y. 524. See, also, Chisholm v. State, 141 N. Y. 246, 36 N. E. 184; Mills v. Railroad Co., 10 Misc. Rep. 1, 30 N. Y. Supp. 532; McPeak *748v. Railroad Co., 32 N. Y. Supp. 651, and cases cited. Perhaps, if the jury had followed implicitly all the facts and circumstances disclosed in the testimony of Tanner and Shepard, a different result might have been reached; but it must be borne in mind it was the province of the jury to weigh and consider the facts and circumstances disclosed in the testimony of those witnesses, in connection with the facts and circumstances disclosed in the testimony of the other witnesses. In fine, it was for the jury to determine whether the plaintiff had exercised reasonable care and caution, under the circumstances disclosed by the whole evidence before them. No other questions are made by the learned counsel for the appellant, and it therefore follows from the views already expressed that the verdict should be sustained. Judgment and order affirmed, with costs. All concur..